DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 16-17 are allowed.
The following is an examiner’s statement of reasons for allowance: noted for reasons stated in Applicant’s Remarks dated February 23, 2021. In addition, Toma and Tanemura teaches that it was known in the art to convert a multiplexing format into a second multiplexing format, however the prior art fails to teach or suggest converter: (i) extracts first data which is part of the first multiplexed data, (ii) performs a first conversion of storing a first packet into a second packet, and (iii) outputs first converted data in the second packet obtained as a result of the first conversion, the first packet including the first.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

	Toma et al. (US Pub. 2016/0192027) discloses a transmission method, reception method, transmitting apparatus, and receiving apparatus.
	Tanemura et al. (US Pub. 2010/0281498) discloses an information providing device, information display device, information providing system, control method, control program and storage medium.
	Iguchi et al. (US Pub. 2017/0155947) discloses a decoding apparatus, demultiplexing apparatus, decoding method, and demultiplexing method.
	Kitazato (US Pub. 2017/0195223) discloses a transmitting apparatus, transmitting method, and receiving apparatus. 
	Lim (US Pub. 2016/0241888) discloses a method for converting MMTP stream to MPEG-2TS. 
	Tsai et al. (US Pub. 2006/0215707) discloses systems and methods for stream format conversion. 	
	Hwang et al. (US Pub. 2014/0314157) discloses a method for transmitting and receiving packet in a communication system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Q Huerta whose telephone number is (571)270-3582.  The examiner can normally be reached on M-F 9:00 AM-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER Q HUERTA/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        April 17, 2021